DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3-9 and 15-16 are pending, of which claims 6-9 stand withdrawn because of earlier restriction and election without traverse.
Claims 1, 3-5 and 15-16 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the treatment of Rett syndrome using compounds of the instant claims 15 and 16, does not reasonably provide enablement for the treatment of Rett syndrome with every known or yet to be discovered compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating Rett syndrome with every known or yet to be discovered compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B. The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of Rett syndrome utilizing the aforementioned every known or yet to be discovered compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B.

In re Sichert, 196 USPQ 209 (CCPA 1977)

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating Rett syndrome with every known or yet to be discovered compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites the fact the challenges of finding even the direct PTP1B inhibitors, which is considered as “undruggable target” (Keedy; downloaded https://doi.org/10.1101/218966; 11/13/2017; pages 1-48; especially 1 and 2) after the filing date of the instant application.  For example, as described by Barr (Future Med. Chem; 2010, 2 (10), 1563-1576; as provided by the applicant as Appendix C, in an affidavit 11/25/2020) PTP is a large family of enzymes and finding cell permeable and selective PTP inhibitor (towards any PTP enzyme, including PTP1B) is a challenge in developing inhibitors (page 1564-1565). This is because of highly polar nature of the active site leading to issues of cell permeability. Further, because of large family of PTP enzymes and a close homology, selectivity in inhibiting a particular PTP enzyme and avoiding adverse effects is a challenge. Barr finds that selectivity is in fact a main challenge in inhibiting PTP1B. For example PTP1B and T-cell PTP (TCPTP) shares 94% identity for the active site and “Studies of a knockout mice indicate that inhibiting PTP1B has the desired effect of enhanced sensitivity to insulin and resistance to a high-fat diet-induced obesity, while, in contrast, TCPTP knockout mice die within weeks after birth as a result of anemia, hypersensitivity and widespread inflammation. Barr finds that highly selective PTP1B inhibitor with no effect on TCPTP are yet to be found. Moreover, applicant only teach the effectiveness of a two compounds and failed to delineate how any compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B may be effective in treating Rett syndrome and avoids off target effect. As a result, the examiner maintains that absent demonstration that the aforementioned any compounds inhibiting PTP1B does in fact treat Rett syndrome, one skilled in the art would not have concluded that the aforementioned broad genus of millions of compounds would be effective in treating Rett syndrome, while avoiding off target effects. 
		
	2.	The breadth of the claims
	The claims are thus very broad insofar as they recite the “Rett syndrome with every known or yet to be discovered compounds inhibiting PTP1B”. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating Rett syndrome other than two compounds of the instant claim 15. No reasonably specific guidance is provided concerning useful therapeutic protocols for every known PTP1B inhibitor (including selective or non-selective; inhibitors of alternative pathway). 
The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to any PTP1B inhibitor (including selective or non-selective; inhibitors of alternative pathway), for example, having unrelated mechanisms, or targeting other PTP, such as TCPTP, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the aforementioned inhibitors of PTP1B through any mechanism, affecting any PTP could be predictably used for the treatments of Rett syndrome as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claims 1, 3-5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 1, 3-5 are directed to a method of treating Rett syndrome comprising administering any compound PTP1B inhibitor. 
Thus, claims 1, 3-5, taken together with the specification, imply that any PTP1B inhibitor (direct PTP1B inhibitor-catalytic or non-catalytic as well as indirect PTP1B inhibitor –by blocking pathways or alternative pathways to PTP1B) and having any structure may treat Rett syndrome. 
Thus, claim 1 is drawn to millions of compounds, which may treat Rett syndrome. 
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a process of treating Rett syndrome by any PTP1B inhibitor (direct PTP1B inhibitor-catalytic or non-catalytic as well as indirect PTP1B inhibitor –by blocking pathways or alternative pathways to PTP1B). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1, 3-5 are broad and generic, with respect to all possible compounds encompassed by claim 1 that may treat Rett syndrome. There is a very large number of structural variations encompassed by Claim 1.  The claims lack in written description because the specification lacks sufficient variety of species used in a method of treating Rett syndrome, to reflect this variance in the genus.
The specification provides guidance to only one single compound CPT157633 in a method of treating Rett syndrome (pages 36-48). Further, the specification recite UA001 and UA0713 may also be useful in a method of treating Rett syndrome based on survival days (pages 36-48 and Figure 9).  
The specification does not provide sufficient descriptive support for the myriad of compounds, embraced by the claims in treating Rett syndrome.
There are millions of analogues possible, which are embraced by claim 1. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1 and 3-5.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 3-5 are indefinite as claim 1, recites compound by functionality with no structural definition of compound. Thus it is unclear to the examiner, what structures are associated with the functional definition, which makes scope of the claim unclear.  
Appropriate correction required.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 3-5 are indefinite as claim 1, recites “small molecule”.  This is because “small” is a relative term and is unclear to the examiner, what size of molecule is considered as small, which makes scope of the claim unclear.  
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muotri (US 2015/0119327 A1).
Muotri disclose a method of treating Rett syndrome using carbenoxolone of the instant claim 16 (paragraph 0005; 0009, 0059 0065, 0090, 0092, 0093, 0108, claims; especially claim 12 and 39). Muotri also discloses testing subject and genotyping for MECP2 through PCR, mutation in a gene (Even though Muotri is silent about nucleic acid sequencing –MECP2 gene, testing subject for mutation in MECP2 gene requires nucleic acid sequencing) (Figure 6, 12; paragraph 0005; 0009, 0059, 0065, 0090, 0092, 0093, 0108, claims; especially claim 12 and 39).
Since the cited prior art reads on all the limitations of the instant claims 1, 3-5 and 16, these claims are anticipated. 
Objection
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks and affidavit, filed 11/25/2020 have been fully considered but not found persuasive.
 	Applicant submitted affidavit with data on MECP2 knockout mice, two inhibitors of PTP1B with catalytic and non-catalytic binding sites of the instant application and two inhibitors of PTP1B, published elsewhere by applicants’ to demonstrate that any inhibitor of PTP1B may be utilized in treating Rett syndrome.
 	This is not found persuasive and the instant claims lack enablement and written description. This is because as set forth above designing PTP1B inhibitors is challenging with respect to making a selective inhibitor of PTP1B without off-target effect on other PTP enzymes and also designing a molecule which is cell permeable. Further, there can be alternative pathways that may lead to inhibition of PTP1B with no effect on Rett’s syndrome. Despite the challenge related to designing PTP1B inhibitors with respect to cell permeability, new compounds always face other challenges with regard to PK/PD profile, drug interaction, BBB etc. As illustrative of the state of the art, the examiner cites the fact the challenges of finding even the direct PTP1B inhibitors, which is considered as “undruggable target” (Keedy; downloaded https://doi.org/10.1101/218966; 11/13/2017; pages 1-48; especially 1 and 2) after the filing date of the instant application.  For example, as described by Barr (Future Med. Chem; 2010, 2 (10), 1563-1576; as provided by the applicant as Appendix C, in an affidavit 11/25/2020) PTP is a large family of enzymes and finding cell permeable and selective PTP inhibitor (towards any PTP enzyme, including PTP1B) is a challenge in developing inhibitors (page 1564-1565). This is because of highly polar nature of the active site leading to issues of cell permeability. Further, because of large family of PTP enzymes and a close homology, selectivity in inhibiting a particular PTP enzyme and avoiding adverse effects is a challenge. Barr finds that selectivity is in fact a main challenge in inhibiting PTP1B. For example PTP1B and T-cell PTP (TCPTP) shares 94% identity for the active site and “Studies of a knockout mice indicate that inhibiting PTP1B has the desired effect of enhanced sensitivity to insulin and resistance to a high-fat diet-induced obesity, while, in contrast, TCPTP knockout mice die within weeks after birth as a result of anemia, hypersensitivity and widespread inflammation. Barr finds that highly selective PTP1B inhibitor with no effect on TCPTP are yet to be found. Moreover, applicant only teach the effectiveness of a two compounds and failed to delineate how any compounds inhibiting PTP1B either by direct inhibition (through catalytic and non-catalytic binding cites of PTP1B) or through inhibition of intermediate pathways leading to inhibition of PTP1B may be effective in treating Rett syndrome and avoids off target effect. As a result, the examiner maintains that absent demonstration that the aforementioned any compounds inhibiting PTP1B does in fact treat Rett syndrome, one skilled in the art would not have concluded that the aforementioned broad genus of millions of compounds would be effective in treating Rett syndrome, while avoiding off target effects. 

The applicants have broadly claimed a process of treating Rett syndrome by any PTP1B inhibitor (direct PTP1B inhibitor-catalytic or non-catalytic as well as indirect PTP1B inhibitor –by blocking pathways or alternative pathways to PTP1B). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 1, 3-5 are broad and generic, with respect to all possible compounds encompassed by claim 1 that may treat Rett syndrome. There is a very large number of structural variations encompassed by Claim 1.  The claims lack in written description because the specification lacks sufficient variety of species used in a method of treating Rett syndrome, to reflect this variance in the genus.
The specification provides guidance to only one single compound CPT157633 in a method of treating Rett syndrome (pages 36-48). Further, the specification recite UA001 and UA0713 may also be useful in a method of treating Rett syndrome based on survival days (pages 36-48 and Figure 9).  
The specification does not provide sufficient descriptive support for the myriad of compounds, embraced by the claims in treating Rett syndrome.
In addition, there are millions of analogues possible that may inhibit PTP1B to some extent due to their inhibition of homologous PTP enzymes. However, the specification lacks written description of any of these compounds with any effect on Rett syndrome. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the instant claims.

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        






    
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.